Citation Nr: 0638582	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date, prior to May 31, 
1986, for the grant of service connection for organic mood 
disorder secondary to brain trauma.  


WITNESSES AT HEARING ON APPEAL

Veteran, her son and a physician


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
December 1977 and subsequent active duty for training.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.

In a May 2004 decision, the Board granted an earlier 
effective date for the grant of service connection for an 
organic mood disorder secondary to brain trauma retroactive 
to May 31, 1986.  In the Remand to the May 2004 decision, the 
Board instructed the Appeals Management Center (AMC) to 
adjudicate the intertwined issues of the timeliness of an 
appeal from a 1981 determination wherein entitlement to 
service connection for a nervous disorder was denied, and 
entitlement to an effective date, prior to May 31, 1986, for 
a grant of service connection for an organic mood disorder 
secondary to brain trauma based on clear and unmistakable 
error (CUE).  A June 2006 rating decision reflects that the 
AMC only adjudicated the CUE claim.  The case has now been 
returned to the Board for further appellate consideration.   


REMAND

In November 2006, the veteran requested a videoconference 
hearing before a Veterans Law Judge of the Board in 
connection with her claim on appeal.  In addition, the record 
reflects that a videoconference hearing was held in July 2003 
before Veterans Law Judge Ronald R. Bosch who has since 
retired from the Board thereby entitling the veteran to 
another Board hearing.  

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, DC for the following action:

The AMC or the RO should schedule the 
veteran for a videoconference hearing 
before the Board in accordance with the 
docket number of her appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



